El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Este es un pleito de divorcio establecido por el marido por la causal de trato cruel e injurias graves. La demanda *656fue presentada el 31 de agosto de 1945 y originalmente se refería a lie dios ocurridos entre los años 1941-1942. El jui-cio empezó el 29 de enero de 1947.' Luego que el deman-dante lxubo declarado por algún tiempo y resultando de su propia declaración que con posterioridad al año 1942 había habido reconciliación entre él y su esposa, solicitó de la corte permiso para enmendar .su demanda de suerte que alegase que la conducta constitutiva de trato cruel se había extendido desde el año 1941 hasta el año 1946. La corte concedió el permiso con la oposición de la demandada, pero advirtió a ésta que estaba dispuesta a concederle un tér-mino para contestar y controvertir la alegación enmendada. La demandada alegó que la enmienda constituía una sor-presa para ella y solicitó un término para presentar prueba para controvertir la nueva alegación. La corte pospuso entonces la continuación del juicio para el 11 de febrero de 1947. En la fecha indicada continuó el juicio y la de-mandada presentó la prueba que estimó conveniente. Alega ella ahora que debemos revocar la sentencia que declaró con lugar la demanda de divorcio por haberse admitido una en-mienda a la demanda con el objeto de incluir hechos acae-cidos con posterioridad a su radicación y también porque la demanda debió desestimarse por haber existido una re-conciliación entre las partes.
 Tratando de la reconciliación en casos de divorcio los artículos 103 y 104 del Código Civil(1) prescriben:
"Artículo 103. — La acción de divorcio se extinguirá por la re-conciliación de las partes, ocurrida, bien después de los hechos que lé sirvan de fundamento, o bien después de haber sido ejercitada judicialmente dicha acción. (Bastardillas nuestras.)
"Artículo 104. — En caso de reconciliación, el demandante no podrá ejercitar o continuar ejerciendo la acción que tuviere, pero *657queda en libertad de promover nuevo juicio [nuevo pleito] (2) por motivos ocurridos después de la reconciliación, y en tal caso podrá alegar las anteriores causas para corroborar su nueva acción.” (Bastardillas y materia entre corchetes nuestras.)
De conformidad con el artículo 103, probada la reconci-liación, la acción se extingue por completo haya tenido lu-gar la reconciliación antes o después de radicarse la de-manda. Y con arreglo al artículo 104 no podrá ejercitarse ni continuar ejercitándose la acción. El único remedio del cónyuge agraviado es promover un nuevo pleito por moti-vos ocurridos después de la reconciliación. En tal caso la conducta que había sido condonada podrá ser alegada para corroborar la nueva acción. En el caso de Jones v. Jones, 117 Pac. 414 (Oregon, 1911), la Corte Suprema de Oregon, interpretando un estatuto similar a los artículos 103 y 104 de nuestro Código Civil, resolvió que si antes o después de establecido el pleito ha sido perdonada la conducta en que el demandante descansa su demanda de divorcio, el pleito no puede prosperar aunque esa conducta se haya repetido después de la reconciliación, a menos que en la demanda original se hubiese alegado la conducta posterior a la re-conciliación. Se resolvió, además, que en tal caso, es de-cir, cuando hay reconciliación y no se alega en la demanda original la conducta posterior, la corte carece de jurisdic-ción para continuar conociendo del pleito y la sentencia que se dictare decretando el divorcio es nula. Yéase también el caso de Collins v. Collins, 193 So. 702 (La. 1940); Cf. Colín y Capitant, Derecho Civil, t. 1 (2da. ed. 1941), pág. 447.
En el presente caso quedó demostrado por la declara-ción del propio demandante que después de los actos reali-zados por la demandada durante los años 1941 y 1942 que el demandante alega son constitutivos de trato cruel, los esposos continuaron sus relaciones maritales sin interrup-*658ción y en el año 1944 tuvieron una hija. Habiendo existido esa reconciliación, la corte inferior no tenía otra alterna-tiva que desestimar la demanda sin perjuicio de que se pre-sentara un nuevo pleito de divorcio por la conducta obser-vada con posterioridad a la reconciliación, pudiendo, desde luego, alegarse la conducta anterior para corroborar la posterior. Ante el lenguaje preceptivo de los artículos 103 y 104 del Código Civil y la disposición de la sección 1 de la Ley núm. 9 de 5 de abril de 1941 (págr 331) (3) no pode-mos en este caso aplicar las Reglas 15(5) y 15(c) de Enjui-ciamiento Civil.

Procede, por lo expuesto, revocar la sentencia apelada y dictar otra declarando sin lugar la demanda.


(1) Estos artículos fueron tomados del Código Civil de Luisiana y corres-ponden. a los artículos 152 y 153 de dicho Código.


(2) La versión inglesa que es la que debe regir por tratarse de un estatuto de origen americano no dice “new trial” sino “new suit” o sea ‘''nuevo pleito”.


(3)Esta sección prescribe, en lo pertinente, como sigue:
“La Corte Suprema de Puerto Rico, mediante reglas que promulgará y pondrá en' vigor de tiempo en tiempo, tendrá la facultad de regular los pro-cedimientos judiciales en todas las cortes de Puerto Rico, con el propósito de simplificar los mismos y promover una rápida administración de justicia. Tales reglas no pod/i'án derogar, ampliar o modificar los derechos sustantivos de los litigantes.” (Bastardillas nuestras.)